Determination unanimously annulled, without costs, and matter remitted to State Division of Human Rights for further proceedings, in accordance with the following memorandum: In finding that petitioner has an impairment which is a disability within the meaning of the Human Rights Law, the Division thereby found that the disability did not interfere with petitioner’s ability to perform his job (Executive Law § 292 [21]). The Division’s finding that respondent implemented petitioner’s schedule change earlier than planned based on his disability is inconsistent with a finding of no probable cause. The Division’s determination of no probable cause is unsupported by the record and must be annulled, and the matter remitted for a hearing pursuant to Executive Law § 297 (4) (a). Whether respondent acted in good faith, based on the information available to it at the time, is *788irrelevant (State Div. of Human Rights v LeRoy Cent. School Dist., 107 AD2d 153). (Proceeding pursuant to Executive Law § 298.) Present — Callahan, J. P., Boomer, O’Donnell, Pine and Schnepp, JJ.